Case: 13-40961      Document: 00512633622         Page: 1    Date Filed: 05/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 13-40961                                 FILED
                                  Summary Calendar                           May 16, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
KENNETH CRISSUP,

                                                 Plaintiff-Appellant

v.

HONORABLE THOMAS GREENWELL; JAMES ODELL; MARK W.
STOLLEY,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:13-CV-137


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Kenneth Crissup, Texas prisoner # 1258732, appeals the dismissal of his
42 U.S.C. § 1983 action against Judge Thomas Greenwell, James Odell, and
Mark Stolley. We affirm.
       Crissup alleged that the defendants conspired to deprive him of his due
process rights and conspired to provide false information to Texas appellate



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-40961   Document: 00512633622      Page: 2   Date Filed: 05/16/2014


                                  No. 13-40961

courts concerning his criminal trial. Additionally, he alleged that Greenwell
exhibited bias against him and created false documents that became part of
the trial record, that Odell presented false information to the state courts, and
that Stolley–his defense attorney–provided ineffective assistance of counsel.
       Crissup has abandoned his claims based on § 1983. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). He now identifies subsections (2) and (3)
of 42 U.S.C. § 1985 as statutory bases for his action. We review this claim for
plain error. See Crawford v. Falcon Drilling Co., 131 F.3d 1120, 1123-29 (5th
Cir. 1997); Forbush v. J.C. Penney Co., 98 F.3d 817, 822 (5th Cir. 1996). On
plain error review, we may exercise our discretion to grant relief if Crissup
establishes an error that is clear or obvious, that affects his substantial rights,
and that seriously affects the fairness, integrity, or public reputation of the
proceedings. See Crawford, 131 F.3d at 1123-29; Alaniz v. Zamora-Quezada,
591 F.3d 761, 776 (5th Cir. 2009).
       The complaint’s claims involving the Due Process Clause and state court
proceedings do not implicate subsections 2 and 3 of § 1985. See Montoya v.
FedEx Ground Package System, Inc., 614 F.3d 145, 149 (5th Cir. 2010). Thus,
Crissup has not shown that there was any error at all, much less clear or
obvious error, in denying him § 1985 relief. See id.; Alaniz, 591 F.3d at 776.
       Crissup has abandoned, by failing to brief it, his claim that the district
court abused its discretion by denying a new trial. See Yohey, 985 F.2d at 224-
25.   Additionally, Crissup fails to show that the district court abused its
discretion with regard to discovery. See Siegert v. Gilley, 500 U.S. 226, 231-32
(1991).
       AFFIRMED.




                                        2